Citation Nr: 0603839	
Decision Date: 02/09/06    Archive Date: 02/22/06	

DOCKET NO.  98-17 878	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for permanent 
collapse of the left lung, currently evaluated at 50 percent.  

2.  Entitlement to an increased evaluation for removal of 
ribs, currently evaluated at 40 percent. 

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left shoulder and chest with multiple 
injuries, currently evaluated at 30 percent.  

4.  Entitlement to an effective date prior to December 18, 
2001, for a total evaluation based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from November 1997 and 
February 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
that denied the benefits sought on appeal.  The veteran, who 
had active service from January 1947 to December 1952, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In March 2001 
and December 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for final appellate review.

The issue of entitlement to an evaluation in excess of 
50 percent for permanent collapse of the left lung will be 
addressed in the REMAND portion of this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have had more than six ribs 
removed as a result of his service-incurred gunshot wound.

3.  Residuals of a shell fragment wound to the left shoulder 
are productive of no more than severe functional impairment.

4.  The residuals of a gunshot wound of the chest with damage 
to Muscle Group XX are productive of no more than moderate 
functional impairment.  

5.  The veteran is not shown to be unemployable due to 
symptomatology associated only with his service-connected 
disabilities prior to December 18, 2001. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for removal of ribs have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5297 (2005)

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound to the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.56, 4.73, 
Diagnostic Codes 5302-5303 (2005).  

3.  The criteria for a 10 percent evaluation for residuals of 
a gunshot wound to the chest involving damage to Muscle 
Group XX have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.56, 
4.73, Diagnostic Code 5320 (2005).

4.  The requirements for an effective date prior to 
December 18, 2001, for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in October 2001, May 2004 and July 2004.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  

The VCAA letters were provided to the veteran after the 
initial unfavorable decisions in this case, contrary to the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Following the most recent VCAA letter, the 
RO reviewed the evidence of record, continued the denial of 
the benefits sought on appeal, and issued a Supplemental 
Statement of the Case in May 2005.  The veteran was thus 
accorded an additional advisement as to what evidence would 
substantiate his claims, and no prejudice can thus be found.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records were 
previously obtained and are associated with the claims file.  
Private and VA medical records identified by the veteran are 
associated with the claims file, and the veteran was afforded 
VA examinations in order to assess the severity of the 
disabilities at issue.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claims.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.


Increased Evaluations

The veteran essentially contends that the current evaluations 
assigned for his left shoulder and chest disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  


Removal of Ribs

The veteran's service medical records show that he sustained 
a penetrating wound of the left chest in January 1951.  In 
February 1951, he underwent an open thoracotomy with 
decortication of the left lung.  Postoperatively, expansion 
of the lung was incomplete and a diagnosis of 
bronchial-pleural fistula was made.  Subsequent evaluation by 
the thoracic surgery service disclosed that the fistula would 
not close and that the lung would not re-expand.  Between 
April and May 1951, a surgical collapse procedure of the left 
hemothorax was undertaken and three thoracoplasties were 
performed and the 1st through 6th ribs were removed in the 
collapse procedure.  The veteran was subsequently referred 
for Medical Evaluation and Physical Evaluation Boards.  A 
report of a Medical Evaluation Board examination performed in 
August 1952 contained a pertinent diagnosis of the absence of 
the 1st through 6th ribs on the left.  

Following service, an April 1953 rating decision reviewed the 
veteran's service medical records and granted service 
connection for removal of six ribs.  The rating decision 
assigned a 40 percent evaluation under Diagnostic Code 5297.  
That evaluation has remained in effect since that time.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5297, a 40 percent 
evaluation is for assignment for removal of 5 or 6 ribs.  A 
50 percent evaluation is for assignment for removal of more 
than six ribs.

The evidence for consideration includes private medical 
records which indicate that the veteran had more than six 
ribs removed during service.  In particular, an October 1998 
radiographic report of the chest indicated that there was 
evidence of a partial resection of the left upper thoracic 
cage and that the first seven upper ribs were resected.  
Also, an October 2000 radiographic report related that the 
thoracoplasty involved the 1st to 8th ribs and that the 9th 
to 12th left ribs were adequate.  However, this evidence was 
inconsistent with the veteran's service medical records that 
showed he had a resection of the first six ribs on the left.  
As a result, the RO sought clarification from VA physicians.

In a report dated in July 1999, a VA physician indicated that 
the service medical records had been reviewed and indicated 
that operative records were very precise about the number of 
ribs removed during the three surgical procedures, 
specifically the 1st to 6th left ribs.  Reference was also 
made to a chest X-ray film taken in July 1999, which revealed 
a thoracoplasty including the 1st, 2nd, 3rd, 4th, 5th and 6th 
ribs.  In addition, a VA respiratory examination performed in 
December 2001 concluded with a pertinent diagnosis of a left 
thoracoplasty with removal of six ribs.  In a similar vein, a 
June 2004 VA muscle examination concluded with a diagnosis of 
status post left thoracoplasty with remaining lower ribs of 
the chest from level 7 through level 12 by X-rays of the 
chest for ribs.  

Based on this record, the Board finds that the preponderance 
of the evidence demonstrates that the veteran had only six 
ribs removed during service, rather than the 7 or 8 indicated 
in private radiographic reports submitted in support of this 
claim.  Service medical records clearly demonstrate that six 
ribs were removed during service and recent VA examinations 
and review by a VA physician all concluded that only six ribs 
had been removed during service.  Therefore, the Board finds 
that the criteria for the next higher evaluation under 
Diagnostic Code 5297 have not been met - the veteran has not 
demonstrated that he had more than six ribs removed during 
service.  Therefore, an evaluation in excess of 40 percent 
for removal of ribs is not warranted.


Gunshot Wound of the Left Shoulder and Chest

The veteran's service medical records show that in 
January 1951 he sustained a shell fragment wound of the left 
anterior shoulder that penetrated into the left lung.  During 
treatment for the veteran's left lung, a partial left 
scapulectomy was carried out.  A report of an August 1952 
Medical Evaluation Board noted pertinent diagnoses of a 
partial acquired absence of the left scapula.

A rating decision dated in April 1953 granted service 
connection for residuals of a gunshot wound of the left 
shoulder and chest with injury to Muscle Groups II and III, 
and limitation of motion.  The rating decision was based on a 
review of service records.  That rating decision assigned a 
20 percent evaluation under Diagnostic Codes 5302-5303.  That 
evaluation remained in effect until a rating decision during 
the course of this appeal increased the evaluation from 
20 percent to 30 percent.  

A report of a VA surgical examination performed in 
December 1953 disclosed that on examination there was a well-
healed, nonadherent, nontender, subscapular thoracotomy scar 
extending from the level of about the first rib posteriorly 
to the anterior axillary line.  There was evidence of an 
absence of part of the scapula on that side.  There was 
another well-healed, curved scar extending from the left 
axilla medially under the left nipple, and measuring about 6 
inches in length.  There was another scar measuring 4 by 1 
inch in the left lateral chest wall at the level of the sixth 
rib that was well healed and nonadherent.  There was also a 
1- by 1 1/2-inch well-healed, nontender scar in the left 
shoulder.  There was a collapse of the subclavicle area in 
the left side extending down to the level of the nipple.  The 
diagnoses following the examination were scars as described 
and a left upper thoracoplasty.

Under 38 C.F.R. § 4.73, Diagnostic Code 5302, a 20 percent 
evaluation is for assignment for moderate or moderately 
severe impairment when involving the minor or nondominant 
extremity as is the situation in this case, and a 30 percent 
evaluation is for assignment for severe impairment.  Similar 
evaluations are provided under Diagnostic Code 5303.  The 
30 percent evaluation represents the highest schedular 
evaluation under Diagnostic Codes 5302 and 5303.  However, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 40 percent 
evaluation could be assigned for unfavorable ankylosis of the 
scapulohumeral articulation that is unfavorable with 
abduction limited to 25 degrees from the side.  

The evidence for consideration consists of private and VA 
medical records, as well as the findings of VA examinations 
performed in September 1997, December 2001 and June 2004.  
While the VA and private medical records may document 
complaints associated with the veteran's left shoulder and 
chest disabilities, those records contain limited clinical 
findings with which to evaluate the severity of the veteran's 
disability.  As such, the three VA examinations provide the 
best evidence in evaluating the severity of the veteran's 
left shoulder and chest disability.  

The report of the September 1997 VA examination shows the 
veteran reported that he experienced pain around the left 
shoulder joint with a soft tissue mass on the left rib cage.  
The veteran also reported that he experienced pain on the tip 
of his ribs.  On physical examination, there was moderate 
muscle atrophy of the left deltoid and the left rib 
intercostal muscle.  The muscles penetrated were the left 
deltoid muscle and the left intercostal muscles.  Physical 
examination of the scars of the left shoulder disclosed a 
loss of subcutaneous tissue described as severe with loss of 
anterior fiber of the deltoid muscles.  The range of motion 
of the left shoulder was 80 degrees of abduction, 60 degrees 
of flexion, 35 degrees of extension and 75 degrees on 
internal and external rotation.  The examiner noted that 
there was exquisite pain objectively on all movements of the 
left shoulder, but that there was no instability of the left 
shoulder.  There was tenderness to palpation on the left 
shoulder rotator cuff tendon and the bursa that was described 
as mild.  

At the time of a VA examination performed in December 2001, 
the veteran related that he was experiencing moderate to 
severe left shoulder pain and severe pain on the left side of 
the chest and the left intercostal area and scapula.  On 
physical examination of the left anterior deltoid area, there 
was a loss of the subcutaneous tissue and a moderate loss of 
muscle and moderate muscle atrophy of the left deltoid 
muscle.  On the back portion of the scapula, there was 
moderate to severe loss of subcutaneous tissue and muscle.  
On the left intercostal area, the examiner noted loss of 
subcutaneous tissue.  The examiner indicated that there was 
moderate to severe tissue loss in comparison of all scars of 
the left shoulder and chest.  The muscle groups penetrated 
included the left scapula muscles, supraspinatus and 
infraspinatus, rhomboid muscles, left intercostal muscles, 
thoracic paravertebral muscles and the left deltoid muscle.  
It was indicated that there was tendon damage to all muscles 
affected, and nerve damage with severe atrophy and diminished 
pinprick and weakness.  Muscle strength of the left deltoid 
muscle was described as 3/5.  

The examiner reported that the veteran could move his left 
shoulder joint independently with useful range of motion, but 
with limitation, pain and easy fatigability and weakness upon 
doing repetitive movements.  Range of motion of the left 
shoulder was described as 70 degrees of abduction and 
flexion, 50 degrees of internal rotation and 45 degrees of 
rotation, both actively and passively.  The examiner stated 
that the veteran was additionally limited by pain, fatigue, 
weakness and lack of endurance, following repetitive use or 
during flare-ups.  It was concluded that this had a major 
functional impact when using the other hand which required 
overhead or grabbing objects.  The examiner did note that the 
veteran was right-handed.  Similar findings were reported at 
the time of a June 2004 VA examination.  At the time of the 
June 2004 VA examination, the examiner indicated that the 
muscle groups involved were Muscle Groups II, III, IV, XX and 
XXI. 

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's left shoulder and chest 
disabilities are more severe than currently evaluated.  More 
specifically, the Board is of the opinion that separate 
evaluations should be assigned for the veteran's left 
shoulder and chest disability.  In this regard, the Board 
notes that the functions involved involve different 
anatomical locations and functions and, therefore, assigning 
separate evaluations would not constitute pyramiding, which 
precludes evaluating the same disability under various 
diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered. That is, the evaluation 
of the same disability under various diagnoses is to be 
avoided. 38 C.F.R. 4.14).  

With respect to the veteran's left shoulder, he is currently 
in receipt of the highest schedular evaluation under the 
diagnostic code utilized to evaluate the severity of this 
disability.  While higher evaluations could be assigned based 
on functional impairment of the veteran's left shoulder, the 
veteran has considerable motion remaining in his left 
shoulder, and the shoulder is clearly not ankylosed, thereby 
warranting a higher evaluation under Diagnostic Code 5200.  
Therefore, the Board concludes that a higher evaluation for 
the veteran's left shoulder disability is not shown to be 
warranted.  

However, with respect to the veteran's left chest disability, 
an evaluation would be permitted for that disability under 
Diagnostic Code 5320.  Under that Diagnostic Code, a 
noncompensable evaluation is for assignment for slight 
impairment of the muscles of the cervical and thoracic 
region, a 10 percent for moderate impairment and a 20 percent 
for moderately severe impairment.  While Diagnostic Code 5321 
might be for consideration, a note contained in 38 C.F.R. 
§ 4.97 under the General Formula for Restrictive Lung Disease 
indicates that involvement of Muscle Group XXI will not be 
rated separately from the respiratory disability.  As such, 
consideration of an evaluation under Diagnostic Code 5321 in 
the veteran's case is not permitted.  



The evidence demonstrates that the veteran is entitled to a 
10 percent evaluation for moderate damage to Muscle Group XX.  
The VA examinations have been consistent in describing 
moderate muscle atrophy or tissue loss in the chest 
musculature.  For example, the September 1997 VA examination 
reported the presence of moderate muscle atrophy of the left 
rib intercostal muscles and similar findings were noted at 
the time of the June 2004 VA examination.  Therefore, the 
Board concludes that the veteran is entitled to a 10 percent 
evaluation for moderate damage to Muscle Group XX under 
Diagnostic Code 5320.  


Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


Effective Date of Total Evaluation

The veteran essentially contends that he is totally disabled 
due to his service-connected disabilities and has been for 
many years prior to December 18, 2001.  Under VA laws and 
regulations, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form.  38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a).  Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  

After reviewing the evidence of record, the Board is of the 
opinion that an effective date prior to December 18, 2001, 
for a total evaluation based on individual unemployability is 
not warranted.  The veteran filed a claim for a total 
evaluation based on individual unemployability in 
August 1999, and a rating decision dated in May 2003 granted 
that benefit effective December 18, 2001, the date of a VA 
examination that demonstrated that the veteran was totally 
disabled as a result of his service-connected disabilities.

The record reflects that the veteran has been disabled for 
Social Security disability benefit purposes for many years 
prior to his August 1999 claim.  In this regard, records from 
the Social Security Administration indicates that the 
veteran's disabilities began in June 1984, and that those 
disabilities consisted of depression and a right hip 
disorder.  However, while the record contains a February 1998 
statement from Raymond A. Hestres, Jr., M.D., offering an 
opinion that the veteran's age should be taken into 
consideration in evaluating the veteran's disabilities, and 
that with consideration of the individual as a whole, he 
offered an opinion that the complete disability came to 120 
percent, not taking age into consideration.  However, 
Dr. Hestres does not delineate the disabilities he was 
referring to, but did note that the veteran had regular 
complaints of muscular aches and pains, mostly in the dorsal 
and lumbar areas.  

The first medical evidence that suggested the veteran was 
totally disabled due solely to his service-connected 
disabilities appears in the reports of VA examinations 
performed in December 2001.  At the time of a VA muscle 
examination, the examiner stated that the veteran was not 
employable by reason of the severity of his gunshot wound of 
the left shoulder and chest, but that he was unemployable as 
a result of multiple medical conditions, some of which were 
not service connected.  One of those conditions is a 
service-connected left lung disability evaluated at 
50 percent. In connection with this disability, a VA 
respiratory examination performed in June 2004 indicated that 
the veteran claimed to be unable to obtain and sustain a job 
because of difficulty breathing.  The examiner commented that 
as to the tasks the veteran would be unable to perform 
because of his service-connected respiratory disability, it 
was the examiner's opinion that anything that resulted in 
increased breathing would be limited since minimal movements 
in the lower anterior chest on the left side produced marked 
pain.

Therefore, since the earliest medical evidence suggesting 
that the veteran was unemployable due to his 
service-connected disabilities is contained in the 
December 2001 VA examination, and that evidence was dated 
more than one year after the veteran's August 1999 claim for 
a total evaluation based on individual unemployability, the 
RO was correct in choosing the date of the examination as the 
effective date for the total evaluation.  See Harper v. 
Brown¸ 10 Vet. App. 125 (1997).  Accordingly, an effective 
date for a total evaluation based on individual 
unemployability prior to December 18. 2001 is not warranted


ORDER

An evaluation in excess of 40 percent for removal of ribs is 
denied.

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound to the left shoulder is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for residuals of a shell 
fragment wound to the chest with damage to Muscle Group XX, 
is granted.

An effective date prior to December 18, 2001, for a total 
evaluation based on individual unemployability due to 
service-connected disabilities is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an evaluation in excess of 50 percent for 
a permanent collapse of the left lung discloses a need for 
further development prior to final appellate review.  This 
disability is evaluated under the schedule of ratings for the 
respiratory system under a General Rating Formula for 
Restrictive Lung Disease.  Under that formula, the next 
higher 60 percent evaluation contemplates findings of Forced 
Expiratory Volume in one second (FEV-1) of 40 to 55 percent 
predicted, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 40 to 
55 percent, or; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml.\kg.\min. (with cardiorespiratory limit).  

While the pulmonary function testing performed in 
September 1997, September 2000, and June 2004, includes 
clinical findings for the first three criteria under the 
General Rating Formula for Restrictive Lung Disease, the 
reports of those tests do not appear to contain a clinical 
finding for maximum oxygen consumption.  Since the criteria 
are connected by the conjunction "or," it is possible to be 
entitled to a higher evaluation by satisfying only one of the 
criteria listed.  Therefore, without findings of whether the 
veteran had maximum oxygen consumption of 15 to 20 
ml.\kg.\min. (with cardiorespiratory limit) it is not 
possible to completely determine whether the veteran is or is 
not entitled to a higher evaluation for his lung disability.  
Therefore, an additional VA examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following actions:

The veteran should be afforded an 
examination of his left lung disability 
to ascertain the severity and 
manifestations of that disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, but 
should include pulmonary function testing 
that includes the clinical findings 
necessary to evaluate the veteran's 
disability under the General Rating 
Formula for Restrictive Lung Diseases 
under the schedule of ratings of the 
respiratory system.  The examiner is 
specifically requested to ensure that 
appropriate testing includes values for 
FEV-1, FEV-1/FVC, DLCO (SB) and maximum 
oxygen consumption and whether there is 
cardiorespiratory limit.  The examiner is 
also requested to review the findings of 
pulmonary function testing performed in 
September 1997, September 2000, 
January 2002, and June 2004, and indicate 
whether findings equivalent of maximum 
oxygen consumption are contained in those 
reports, and if so, specify the 
applicable clinical finding.  Since it is 
important "that each disability be viewed 
in relation to its history[,]"  38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


